Title: 13th.
From: Adams, John Quincy
To: 


       Mr. Wigglesworth gave a lecture this forenoon, but I did not attend; engaged the chief of the time in writing off my theses: read Mason’s Caractacus, and was much pleased with it. I think he has made it more interesting than his Elfrida. The Catastrophe it is true is not more tragical; but the speech of the Chorus which closes the Poem of Elfrida, is cold and inanimate, and that of Caractacus is noble and pathetic.
       Weather very fine and warm, all day.
      